Exhibit 10.5.3
FOURTH AMENDMENT TO STANDARD OFFICE LEASE
     This FOURTH AMENDMENT TO STANDARD OFFICE LEASE (“Amendment”) is made and
entered into as of this 31 day of July, 2007, by and between AEW LT BREA
IMPERIAL CENTRE, LLC, a Delaware limited liability company (“Landlord”) and
FREMONT INVESTMENT & LOAN, a California industrial bank (“Tenant”), with
reference to the facts set forth in the Recitals below.
RECITALS:
     A. Landlord, as successor-in-interest to Crown Brea Associates, LLC, and
Tenant are parties to that certain Standard Office Lease dated as of April 23,
2004, as amended by that certain (i) Notice of Lease Term Dates dated as of
October 12, 2004, (ii) Lease Amendment No. 1 undated in August, 2004, and
(iii) Third Amendment to Standard Office Lease dated as of November 15, 2005 (as
amended, the “Lease”, but excluding therefrom an unexecuted second amendment to
lease, which the parties agree was never entered into), pursuant to which
Landlord agreed to lease to Tenant the entire office building (the “Premises”)
commonly known as 2727 East Imperial Highway, Brea, California 92821 (the
“Building”). The Premises is more particularly defined in the Lease and contains
approximately 104,662 rentable square feet.
     B. The parties hereto now desire to amend the Lease as hereinafter
provided.
     C. Unless otherwise defined in this Amendment, all capitalized terms used
in this Amendment shall have the same meanings assigned to them in the Lease.
     NOW, THEREFORE, in consideration of the foregoing Recitals and the
covenants and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
AGREEMENT:
     1. Right of First Offer to Purchase. Landlord and Tenant acknowledge and
agree that Article 33 of the Lease is hereby deleted in its entirety (it being
the intent of the parties that Tenant have no further right of first offer to
purchase the Premises).
     2. No Other Modifications. Except as expressly modified herein, the Lease
shall remain in full force and effect.
     3. Entire Agreement. The Lease and this Amendment contain all of the
agreements of the parties hereto with respect to any matter covered or mentioned
in such documents, and no prior written or oral agreement or any prior letter or
understanding pertaining to any such matter shall be effective for any purpose.
     4. Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall be deemed an original and all of which together shall
constitute but one and the same Amendment.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
as of the date first written above.

            “Landlord”

AEW LT BREA IMPERIAL CENTRE, LLC,
a Delaware limited liability company
      By:   /s/ Alison L. Husid         Name:   Alison L. Husid         Title:  
Authorized Signatory        “Tenant”

FREMONT INVESTMENT & LOAN,
a California industrial bank
      By:   /s/ Mark Gordon       Name:   Mark Gordon        Its:   VP,
Corporate Real Estate             

 